Exhibit 10.12

 

SUBLEASE BETWEEN DEUTSCHE BANK SECURITIES, INC.
SUBLANDLORD AND TESSCO TECHNOLOGIES INCORPORATED, SUBTENANT

 

SUBLEASE made as of the 21st day of November, 2002, by and between DEUTSCHE BANK
SECURITIES INC. (successor by merger to Alex. Brown & Sons Incorporated), a
Delaware corporation, having an office at 1251 Avenue of the Americas, Mail Stop
2804, New York, New York 10020, Attention: Leasing Officer (hereinafter called
“Sublandlord”), and, a TESSCO TECHNOLOGIES INCORPORATED having an office at 375
West Padonia Road, Timonium, Maryland 21093 (hereinafter called “Subtenant”).

 

W I T N E  S S E T H:

 

WHEREAS:

 

A.                                   By lease dated November 28, 1986, as
amended by Amended and Restated First Amendment to Lease dated October 29, 1987,
Second Amendment to Lease dated January 26, 1989, Third Amendment to Lease
(letter Agreement) dated January 23, 1989, Fourth Amendment to Lease dated
October 24, 1990, Amended and Restated Fifth Amendment to Lease dated November
11, 1992, Sixth Amendment to Lease dated September 13, 1993 and Seventh
Amendment to Lease dated December 31, 1997, letter dated June 9, 1999 (the
“Overlease”), Atrium Building, LLC (hereinafter called “Overlandlord”) leased to
Sublandlord certain space (hereinafter called the “Premises”) in the building
known as 375 West Padonia Road, Timonium, Maryland (hereinafter called the
“Building”) constituting 84,354 leaseable square feet comprised of 50,712
leaseable square feet on the first floor and 33,642 leaseable square feet on the
second floor  of the Building, and being all of the space leased under the
Overlease.  A copy of the Overlease is annexed hereto as Exhibit A.

 

B.                                     Sublandlord and Subtenant desire to
consummate a subleasing of the entire Premises in stages consisting of the Data
Room and Phone Switch Area consisting of 2,500 leaseable square feet in the
first floor and the entire portion of the Premises on the second floor, for a
total of 36,142 leaseable square feet (“First Stage”) and the balance of the
Premises on the first floor consisting of 48,212 leaseable square feet (the
“Second Stage”), as outlined on Exhibit B annexed hereto and made a part hereof
in such Stages or blocks thereof as the Commencement Date thereof occurs
pursuant to this Sublease (collectively, the “Subleased Premises”), on the terms
and conditions contained in this agreement (hereinafter called the “Sublease”).

 

C.                                     Capitalized terms used herein without
definition which are defined in the Overlease shall have the same meaning herein
as given to such terms in the Overlease.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, it is hereby agreed as follows:

 

1.                                       Subleased Premises, Term and Fixed
Rent.

 

1.1                                 (a)                                 
Sublandlord hereby leases to Subtenant and Subtenant hereby hires from
Sublandlord the Subleased Premises, for a term (the “Sublease Term”) to commence
(i) as to the First Stage upon Sublandlord’s receipt of Overlandlord’s written
consent to the Sublease (hereinafter called the “Sublease Commencement Date”);
and (ii) as to the entire Second Stage (or blocks thereof) upon the earlier of
(A) April 1, 2003 or (B) such date after December 15, 2002 that the entire
Second Stage or blocks of space thereof is, in either case, available for
occupancy by Subtenant, provided that Sublandlord gives Subtenant at least sixty
(60) days prior notice of such earlier availability date stating the number of
leaseable square feet in such Second Stage or such block and the date of
availability thereof, or (C) as to the entire Second Stage or any portion of the
Second Stage which is available for occupancy by Subtenant and Subtenant takes
occupancy thereof, the date on which the entire Second Stage or such portion of
such Second Stage is available for occupancy by Subtenant and Subtenant takes
occupancy thereof (occupancy as used herein  includes any possession thereof by
Subtenant for any purpose and available for occupancy shall mean free of
occupancy by Sublandlord’s employees or by any third party other than Canterbury
as to the Canterbury Space), provided, however, if the entire Second Stage has
not been made available for occupancy by Subtenant on or before April 1, 2003,
other than  due to an act or omission of Subtenant, its agents, contractors or
employees, the April 1, 2003 date shall be postponed until the entire Second
Stage or such blocks thereof is so made available, and provided, further, 
however no such date shall be prior to the Sublease Commencement Date (the date
on which the Second Stage or the first block in the Second Stage is so made
available to Subtenant or Subtenant so takes occupancy thereof, is hereinafter
called the “Second Stage Commencement Date”), and to end on May 30, 2004 as to
ten (10) leaseable square feet in the northeast corner of the second floor of
the Subleased Premises and on May 31, 2004 as to the balance of the Subleased
Premises, or on such earlier date on which this Sublease  may be cancelled or
terminated pursuant to any of the provisions of this Sublease or the Overlease
or pursuant to law (hereinafter called the “Sublease Expiration Date”).

 

(b)                                 The Subtenant shall pay to Sublandlord
annual fixed rent for the Term (the “Fixed Rent”) of $43,822.18 per month from
and after the Sublease Commencement Date until the day prior to the Second Stage
Commencement Date, and $43,822.18 per month from and after the Second Stage
Commencement Date plus $1.22 per month per leaseable square foot of space in the
Second Stage or each block in the Second Stage from and after the Second Stage
or such block having been so made available to Subtenant or Subtenant so takes
occupancy thereof, until all of the space in the Second Stage has been so made
available or Subtenant so takes occupancy thereof (the “Final Delivery Date”)
when the Fixed Rent shall be $102,279.23 per month (“the Rent Commencement
Date”).  Such Fixed Rent shall be payable at Sublandlord’s office provided
therefor in Section 7.1 hereof (or such other location as Sublandlord shall
designate) by check drawn on a bank which is either (i) a member of the New York
Clearing House Association or (ii) Bank of America N.A. or a similar banking
institution, in advance in equal monthly installments, without prior demand,
offset, abatement or deduction, except as expressly provided herein, on or
before the 25th day of

 

2

--------------------------------------------------------------------------------


 

each month in respect of the next succeeding month during the Sublease Term,
commencing on the Sublease Commencement Date.

 

(c)                                  The License Agreement dated October 25,
2002 between Sublandlord and Subtenant is superseded by this Sublease from and
after the Sublease Commencement Date and any license fee paid thereunder as to
any period after the Sublease Commencement Date shall be applied to the Fixed
Rent payable under this Sublease.

 

(d)                                 If the Rent Commencement Date as to any
Stage (or as to the Second Stage, at the date any block of space in the Second
Stage is so made available) occurs on a day other than the first day of a month,
Fixed Rent from such day until the first day of the following month shall be
prorated and shall be payable, in advance, on the applicable Rent Commencement
Date (or such block delivery date).

 

(e)                                  Notwithstanding the foregoing, if Subtenant
is not in monetary default or material nonmonetary default (beyond any
applicable notice and opportunity to cure as to such nonmonetary default)
hereunder on May 1, 2004, Subtenant shall not be obligated to pay Fixed Rent for
last month of the Term.

 

(f)                                    Subtenant shall accept this Sublease of
the Subleased Premises in the Second Stage outlined in Exhibit C attached hereto
(the “Canterbury Space”) subject to that certain Sublease dated July 31, 1987,
and amended April 30, 1997, by and between Sublandlord’s predecessor in
interest, as sublandlord, and Canterbury Delly Inc. (“Canterbury”) as subtenant
(the “Canterbury Sublease”) of the Canterbury Space.  On the date when the
Canterbury Space becomes part of the Subleased Premises in accordance with
Section 1.1(a) hereof (the “Canterbury Space Delivery Date”), the provisions of
the Assignment and Assumption Agreement (Canterbury Sublease) attached hereto as
Exhibit C shall become effective, and in confirmation thereof Sublandlord and
Subtenant shall execute and deliver the Assignment and Assumption Agreement
(Canterbury Sublease) and Sublandlord and Subtenant shall notify Canterbury that
from and after the Canterbury Space Delivery Date the Sublandlord’s interest in
the Canterbury Sublease has been assigned to Subtenant and Subtenant shall be
the sublandlord thereunder from and after the Canterbury Space Delivery Date. 
Sublandlord represents that the equipment referred to in the Canterbury Sublease
as being covered by an equipment lease was purchased pursuant thereto by
Canterbury.  Sublandlord shall no later than thirty (30) days prior to the
Canterbury Space Delivery Date request that Canterbury execute and deliver an
estoppel certificate as to the matters referred to in Section 2.10, but as the
estoppel is not required by the Canterbury Sublease, Sublandlord shall have no
obligation or liability for failure to obtain such estoppel.

 

(g)                                 Sublandlord shall use best commercial
efforts to cause the Final Delivery Date to occur by April 1, 2003.

 

1.2                                 (a)                                  In
addition to the provisions of Section 4.1 hereof regarding Escalation Rent (as
defined in Section 4.1 hereof), Subtenant shall also pay to Sublandlord, as
additional rent under this Sublease, the applicable Subtenant’s Proportionate
Share of all other additional rent and other charges payable by Sublandlord to
Overlandlord pursuant to the Overlease, provided, however, Subtenant shall pay
one hundred (100%) percent  of all charges for work,

 

3

--------------------------------------------------------------------------------


 

utilities, services and/or labor provided to the Subleased Premises by
Overlandlord during any time that is not normal business hours or in excess of
work, services, utilities and/or labor provided for in the Overlease to be
without charge or fee to the Subleased Premises, or at the request of Subtenant,
and charges with respect to alterations to the Subleased Premises by Subtenant. 
For the purposes hereof, Subtenant’s Proportionate Share is a percentage based
on a fraction, the numerator of which is the leaseable square feet in the
Subleased Premises from time to time in stages and blocks pursuant to Section
1.1(a) hereof and the denominator of which is 84,354 leaseable square feet,
until the Final Delivery Date when the Subtenant’s Proportionate Share shall be
100%.

 

(b)                                 Until the Final Delivery Date, Subtenant
shall pay to Sublandlord as additional  rent hereunder $1.80 per annum per
leaseable square foot of the Subleased Premises, in lieu of paying for electric
supplied to the Subleased Premises directly to the provider. On the Final
Delivery Date, Section 8.1 of the Overlease shall be incorporated pursuant to
Section 2.1(a) hereof and Subtenant shall arrange for payment by Subtenant
directly to the provider of all electric supplied to the Subleased Premises.

 

1.3                                 All such additional rent and other charges
so payable by Subtenant shall be paid within twenty (20) days after Subtenant’s
receipt of the bill therefor, without offset, abatement or deduction.

 

1.4                                 If Subtenant shall default in the payment of
any sums due under this Section 1 or of any Escalation Rent beyond any
applicable notice and cure period, in addition to any other right or remedy,
Sublandlord shall have the same rights and remedies as in the case of a default
by Subtenant in the payment of Fixed Rent.

 

1.5                                 Subtenant shall have the use of its
applicable Subtenant’s Proportionate Share of the parking spaces in the Building
parking areas available to Sublandlord under the Overlease.  Subtenant’s rights
to and its use of the Building parking areas is subject to the terms and
conditions of the Overlease and the Rules and Regulations of the Overlandlord,
and Subtenant shall comply therewith.

 

1.6                                 This Sublease is conditioned upon the
consent thereto by Overlandlord, which consent shall be evidenced by
Overlandlord’s signature appended hereto or a separate consent in the standard
form utilized by Overlandlord for such purposes so long as such form of consent
does not materially and adversely affect either of the parties’ respective
rights and obligations hereunder (unless such requirement be waived by the party
adversely affected thereby).  Sublandlord agrees promptly to request such
consent, but Sublandlord shall have no responsibility or liability whatsoever if
such consent is refused or not obtained for any reason whatsoever or for no
reason. Subtenant agrees to cooperate with Sublandlord with respect thereto and
to furnish all financial statements, references and other data with respect to
Subtenant as Overlandlord may reasonably request in accordance with the
provisions of the Overlease and execute and deliver such consent form provided
by Overlandlord.  In the event that Overlandlord notifies Sublandlord that
Overlandlord will not give such consent, Sublandlord will so notify Subtenant
this Sublease shall be deemed to be canceled and without force or effect.  In
the event that the previous sentence does not apply but Sublandlord does not
receive such consent of Overlandlord by November 25, 2002, then, upon written
notice to the other, Sublandlord or

 

4

--------------------------------------------------------------------------------


 

Subtenant may cancel this Sublease, and upon the giving of such notice, this
Sublease shall be deemed canceled and of no further force or effect.  If either
of the two (2) previous sentences shall be applicable, Sublandlord and Subtenant
shall have no further obligations or liabilities to the other with respect to
this Sublease.

 

1.7                                 Sublandlord shall use reasonable commercial
efforts to procure (i) a non-disturbance and recognition agreement from the
Overlandlord in favor of this Sublease (“Recognition Agreement”), which shall
provide among other things that so long as this Sublease shall be in full force
and effect, and Subtenant shall not be in default following the applicable
notice and/or cure period, in the event of the termination of the Overlease due
to Sublandlord’s default thereunder without the default of Subtenant hereunder,
then this Sublease shall remain in full force and effect and Subtenant will
attorn to Overlandlord and Subtenant’s rights herein shall remain undisturbed,
and (ii) an estoppel certificate by Overlandlord as to the Overlease and the
matters referred to in Section 2.10 hereof (an “Estoppel”), provided, however,
Sublandlord shall not be required to commence any litigation, make any payment
or expend any sums, other than the normal out-of-pocket expenses of making a
request therefor.  The failure to obtain such Recognition Agreement and/or
Estoppel shall not affect any of the other rights and obligations of Subtenant
and Sublandlord under this Sublease, nor shall such Recognition Agreement and/or
Estoppel be a condition to, or create a delay in, obtaining the consent of
Overlandlord as provided in Section 1.6 hereof, and such consent shall be deemed
obtained even if such Recognition Agreement and/or Estoppel is not obtained.

 

2.                                       Provisions of Overlease, Etc.

 

2.1                                 From and after the Sublease Commencement
Date, all of the terms, covenants, conditions and provisions in the Overlease
accruing from and after the Commencement Date are hereby incorporated in, and
made a part of this Sublease, except as herein otherwise expressly provided, and
except those which are inconsistent with or modified by any of the terms,
covenants or conditions of this Sublease, and except for the obligation to pay
rent and additional rent under the Overlease; and such rights and obligations as
are contained in the Overlease are hereby imposed upon the respective parties
hereto with the same force and effect as if (i) references in the Overlease to
the “Lease” and to the “Premises” were references, respectively, to this
Sublease and the Subleased Premises (as to each Stage or block of space thereof,
from and after the Commencement Date thereof pursuant to the Sublease), and
(ii) references in the Overlease to “Landlord” and “Tenant” (or “BTAB”) were
references, respectively, to Sublandlord and Subtenant and references to
“Commencement Date” or “Commencement of the Term” were references to “Sublease
Commencement Date”; provided, however, with reference to this Sublease:

 

(a)                                  For the purposes of this Sublease, Sections
1.1 (other than 1.3) through 1.10, 1.12, 1.13, 2 (other than 2(a), 2(c) and
2(f)), 3.1, 3.3, 3.4, 3.5, 4, 5, reference to Mercantile-Safe Deposit & Trust
Co. in Section 5.2 shall mean Mercantile Bank & Trust Company, 5.3, 5.4, 5.5,
6.1 (first sentence), 7.2, 7.4 (second sentence; it being understood that
Section 7.4 as so incorporated is modified to provide that Sublandlord shall not
make alterations, additions and improvements to the Subleased Premises so long
as this Sublease is in full force and effect as to such respective portions of
the Subleased Premises except pursuant to Section 14.2 of the Overlease as
incorporated in this Sublease), 8.3 (third sentence), 10.1, 10.2 (first
sentence), 10.3,

 

5

--------------------------------------------------------------------------------


 

10.4, 11.1 (last sentence), 11.3 (the amount of $1,000,000 in Section 11.3 shall
be $5,000,000 which may be provided by an umbrella policy), 13 (first through
fifth paragraphs), 14.1(i), 19, 20, 21, 22.7, 22.10 (second sentence), Exhibit
B, First Amendment (other than paragraph 8.1), Second Amendment, Fourth
Amendment, Fifth Amendment, Sixth Amendment and Seventh Amendment (other than
paragraph 5) shall not be deemed incorporated in or made a part hereof.

 

(b)                                 References to “Landlord” in Sections 1.11,
1.14, 2(e), 3.2, 5.7 (second sentence), 6.1, 6.2, 7.5, 8.3, 9.1, 9.2, 9.3
(except last paragraph), 10.2 (second sentence), 11.1 (except second sentence),
11.2, 12.3, 17.2, 22.10 (first sentence), Exhibit C and paragraph 8.1 of First
Amendment of the Overlease shall, notwithstanding the incorporation herein
pursuant to clause (a), mean “Overlandlord”.

 

(c)                                  References to “Landlord” in Sections 6.3
(both), 9.3 (last paragraph) (both), 12.1 (both), 12.2, 12.5, 15 (both and which
access rights, in the case of Sublandlord, during the last ten (10) days of the
Subleased Term shall include the right to remove any FF&E and Special Equipment
which shall not be purchased by Subtenant pursuant to Section 3.3(e) and 3.4
hereof (and which Sublandlord may be or is obligated to remove pursuant to the
Overlease prior to the expiration of the Overlease), 16 and 22.17 of the
Overlease shall, notwithstanding the incorporation herein pursuant to clause
(a), mean “Overlandlord” or “Sublandlord”, except where otherwise stated herein
to mean both “Overlandlord” and “Sublandlord” by the use of the word “(both)”.

 

(d)                                 References in the Overlease as incorporated
herein pursuant to clause (a) above to “Basic Annual Rent” shall mean “Fixed
Rent” herein and to “Building Expenses” and “Taxes” payable shall mean
“Escalation Rent” herein.

 

(e)                                  References in the Overlease to work or
repairs to be performed or services or maintenance to be supplied by “Landlord”
in respect of the Premises shall continue to mean and provide that such work or
repairs shall be performed and services or maintenance provided by Overlandlord
(and not by Sublandlord) pursuant to the terms, covenants and conditions of the
Overlease relating to the Subleased Premises, as incorporated herein.  Nothing
herein shall be deemed to detract from the provisions of Sections 2.1(i) and
2.5(d) hereof.

 

(f)                                    Except as otherwise expressly set forth
herein, all notice or cure periods of Subtenant provided for herein or other
time limits for Subtenant to give notice or perform any act, condition or
covenant, or exercise any right or remedy, shall be the same as those provided
for in the Overlease, but reduced by the greater of 25% (rounded to the greatest
reduction) or three (3) days.

 

(g)                                 Sublandlord may, in its sole discretion,
prior to the Final Delivery Date, elect to exercise any or all of its self-help
rights as Tenant under the Overlease pursuant to Section 8.3 thereof, provided,
however, in the event such self-help rights pertain solely to the Subleased
Premises, Sublandlord shall obtain the consent of Subtenant prior to the
exercise of such rights within the Subleased Premises, except to the extent
Sublandlord’s failure to exercise such rights could adversely affect the
remainder of the Premises or any portion thereof or any of Sublandlord’s rights
as Tenant under the Overlease.  Subtenant agrees that if Sublandlord elects to
exercise any such rights,  Subtenant shall reimburse Sublandlord for Subtenant’s
Proportionate

 

6

--------------------------------------------------------------------------------


 

Share of the reasonable third party cost incurred by Sublandlord therefor
(including by reason of any indemnity of Overlandlord in connection therewith
but excluding any reimbursement therefor which has at such time been paid by
Overlandlord to Sublandlord), or if such self-help rights pertain to only a
portion of the Premises a proportionate percentage thereof, which shall be 100%
if pertaining only to the Subleased Premises, such reimbursement to be made by
Subtenant within twenty (20) days after receipt of a detailed invoice therefor,
provided that if Overlandlord shall after such payment by Subtenant reimburse
Sublandlord for all or any portion of such costs, and Subtenant is not in
default under the provisions of this Sublease, Sublandlord will reimburse
Subtenant for the amounts paid to Sublandlord by Subtenant pursuant to this
sentence to the extent of the applicable percentage thereof (in accordance with
this sentence) of such costs so reimbursed to Sublandlord from Overlandlord. 
If, however, Sublandlord elects not to exercise any of or all such self-help
rights, Sublandlord shall not be liable to Subtenant for any costs, liabilities
or expenses, all of which are hereby released by Subtenant.  In the event that
Sublandlord notifies Subtenant that Sublandlord elects not to exercise its
self-help rights pursuant to Section 8.3 of the Overlease, or has not given such
notice but does not commence to utilize its self-help rights pursuant to Section
8.3 of the Overlease within five (5) Business Days (or a shorter period as may
be necessary in case of an emergency) after the time Sublandlord is permitted to
do so under the Overlease or Sublandlord commences to do so but does not
diligently prosecute such right, or if such rights shall be exercisable after
the Final Delivery Date, and Overlandlord’s failure materially interferes with
Subtenant’s use of the Subleased Premises for the conduct of its business (and
does not affect (other than to a de minimis extent) any portion of the Premises
other than the Subleased Premises), Sublandlord agrees that Subtenant may
exercise such right under said Section 8.3 in the name, place and stead of
Sublandlord.  In such event, Sublandlord shall use reasonable good faith efforts
to obtain reimbursement therefor from Overlandlord pursuant to Subsection 8.3 of
the Overlease.

 

(h)                                 If (i) Sublandlord fails to perform any of
its obligations under the Overlease (other than by reason of Subtenant’s acts or
omissions, and Overlandlord has given a notice of default with respect thereto,
which failure has not been cured continues within five (5) days in the case of a
monetary default or within ten (10) days in the case of a non-monetary default,
in each case from the date Overlandlord gives Sublandlord notice of such
default; (ii) Subtenant is not in default under this Sublease beyond any
applicable notice and/or cure period and (iii) Subtenant notifies Sublandlord
after the expiration of such five (5) day or ten (10) day period of such failure
and of Subtenant’s intention to cure same, which notice shall specify that such
notice is being given in accordance with this Section 2.1(h), and shall contain
the following statement in capitalized bold type: “IF YOU FAIL TO PERFORM THE
OBLIGATION REFERENCED IN THIS NOTICE WITHIN THE TIME PERIOD SPECIFIED IN SECTION
2.1(h) OF THE SUBLEASE, WE SHALL EXERCISE OUR SELF-HELP REMEDIES UNDER THAT
SECTION”, and, provided that Sublandlord shall not be diligently prosecuting
such cure, then at Subtenant’s election (if Subtenant elects to exercise its
cure rights hereunder), Subtenant may two (2) days after Sublandlord’s receipt
of Subtenant’s notice take such actions as may be reasonably necessary to cure
such failure and Sublandlord shall reimburse Subtenant for the reasonable third
party costs incurred by Subtenant in performing same within thirty (30) days
after receipt by Sublandlord of a written statement from Subtenant as to the
amount of such costs, provided the performance of such obligation by work or
labor by Subtenant prior to the Final Delivery Date shall not take place in the
portion of the Premises which has not become part of the Subleased Premises
pursuant hereto..

 

7

--------------------------------------------------------------------------------


 

2.2                                 (a)                                  This
Sublease and all rights of Subtenant hereunder are and shall be subject and
subordinate in all respects to the Overlease and all of the terms, covenants,
agreements, provisions and conditions of the Overlease, and to all
modifications, amendments and extensions of the Overlease and to all of
Sublandlord’s obligations under the Overlease. Sublandlord agrees with Subtenant
that so long as Subtenant is not in default hereunder, beyond any applicable
notice and/or cure period, Sublandlord shall not enter into any modification or
amendment to the Overlease which will prevent or materially adversely affect the
use by Subtenant of the Subleased Premises in accordance with the terms of this
Sublease, increase the obligations of Subtenant or decrease its rights under the
Sublease or in any other way materially adversely affect Subtenant. 
Notwithstanding the foregoing, Subtenant and Sublandlord agree that Sublandlord
shall (if requested by Subtenant) enter into the Agreement Regarding Lease by
and among Sublandlord, Overlandlord and Subtenant, in the form attached hereto
as Exhibit E, whereupon the Overlease shall be deemed to include such Agreement
Regarding Lease, although the same shall not be incorporated herein pursuant to
Section 2.1 hereof.

 

(b)                                 Subtenant shall duly and fully keep, observe
and perform each and every term, covenant, provision and condition on
Sublandlord’s part to be kept, observed and performed pursuant to the Overlease
as incorporated herein, including, without limitation, the Rules and Regulations
adopted by Overlandlord pursuant thereto, except as may otherwise be
specifically provided in this Sublease.  In furtherance of the foregoing and
notwithstanding anything herein to the contrary, Subtenant shall not (i) take or
permit any action inconsistent with the terms of the Overlease or, (ii) do or
(within Subtenant’s reasonable control) permit to be done anything which
Sublandlord is prohibited from doing or permitting under the Overlease, or
otherwise do or suffer to permit anything to be done which would result in a
default under the Overlease or cause the Overlease to be terminated or
forfeited, or (iii) take any action or do or (within Subtenant’s reasonable
control) permit anything to be done which could result in any additional cost or
other liability to Sublandlord under or pursuant to the Overlease.

 

2.3                                 If for any reason whatsoever the Overlease
is terminated, by either the Overlandlord or by Sublandlord, including, without
limitation, in the event of any damage, destruction or condemnation with respect
to all or part of the Premises, this Sublease shall thereupon be terminated, and
Sublandlord shall not be liable to Subtenant by reason thereof for any loss,
cost or expense incurred by Subtenant in connection therewith, unless said
termination shall have been effected because of the breach or default of
Sublandlord under the Overlease (and Subtenant is not in default hereunder
beyond any applicable notice and/or cure period as to the corresponding breach
under this Sublease) or voluntary surrender of the Overlease by Sublandlord to
Overlandlord (which shall not be deemed to include a right of termination by
reason of casualty or condemnation), provided that in no event shall Sublandlord
be liable to Subtenant for any loss, cost or expense incurred by Subtenant if
Overlandlord shall accept an attornment by Subtenant to Overlandlord upon
substantially the same (or more favorable to Subtenant) terms as provided in
this Sublease and provided further that in no event shall Sublandlord be liable
for any special, consequential or punitive damage to Subtenant.

 

2.4                                 [Intentionally Omitted]

 

8

--------------------------------------------------------------------------------


 

2.5                                 (a)                                 
Notwithstanding anything to the contrary contained in this Sublease, Subtenant
shall not under any circumstances seek or require Sublandlord to perform or
provide or to cause there to be  performed or provided any work (except as
expressly provided for herein), services, maintenance or repairs.  Subtenant
only receive such work and such services, utilities, parking facilities,
maintenance and repairs which pursuant to the terms of this Sublease
Overlandlord is or may be obligated to furnish or to do, in or about the
Subleased Premises or Building pursuant to the terms of the Overlease.  Nothing
herein shall be deemed to detract from the provisions of Sections 2.1(i) and
2.5(d) hereof.

 

(b)                                 Subject to the provisions of Section 1.2(a)
hereof, Subtenant may request any work, services, utilities, parking facilities,
maintenance or repairs by Overlandlord for which Overlandlord may charge
Sublandlord under the Overlease, subject to the consent of Overlandlord, except
if Subtenant is in default beyond any applicable notice and/or cure periods in
payment for any such work, services, utilities, maintenance and repairs
previously so provided to the Subleased Premises or otherwise under this
Sublease.  In the event Subtenant desires any additional services from
Overlandlord which are not provided in the Overlease and require an additional
charge, Subtenant may request such additional services from Overlandlord,
provided such services shall not be obtained pursuant to the Overlease and
Overlandlord so agrees and further agrees that Sublandlord shall have no
liability therefor.

 

(c)                                  Sublandlord shall in no event be liable to
Subtenant nor , except as may be expressly provided in this Sublease, shall the
obligations of Subtenant hereunder be impaired or abated or the performance
hereof by Subtenant be excused because of (i) any failure or delay on
Overlandlord’s part in furnishing any services, utilities, parking facilities or
maintenance or in doing such repairs or work, including those which may be
contemplated by this Sublease, (ii) any other failure of the Overlandlord to
observe and perform its covenants and agreements pursuant to the Overlease, or
(iii) the acts or omissions of the Overlandlord, its agents, contractors,
servants, employees, invitees, or licensees.  If Overlandlord shall default in
any of its obligations to Sublandlord with respect to the Subleased Premises,
Sublandlord will use reasonable efforts to cause Overlandlord to perform and
observe such obligations (except that Sublandlord shall not be obligated to
commence any legal proceedings against Overlandlord except as provided in
Section 2.5(d) hereof, use any self-help rights or to make any payment of money
or other consideration), but Sublandlord shall have no liability for failure to
obtain the observance or performance of such obligations by Overlandlord or by
reason of any default of Overlandlord under the Overlease, of any failure of
Overlandlord to act or to grant any consent or approval under the Overlease, or
from any misfeasance or nonfeasance of Overlandlord, nor shall the obligations
of Subtenant hereunder be excused or abated in any manner by reason thereof
except as otherwise expressly provided herein.  If Sublandlord elects to
commence legal or other proceedings against the Overlandlord to enforce
Sublandlord’s rights under the Overlease which are applicable to Subtenant and
the Subleased Premises as well as to the Sublandlord as tenant as to the
remainder of the Premises, and if Subtenant requested Sublandlord to do so in
writing or consented to Sublandlord doing so in writing, Subtenant shall be
responsible to reimburse Sublandlord for Subtenant’s Proportionate Share of the
reasonable third party costs of such proceedings, including, without limitation,
reasonable attorneys’ fees incurred by Sublandlord or if such pertain only to a
portion of the Premises a proportionate percentage thereof, provided that
Subtenant shall reimburse Sublandlord for one hundred (100%)

 

9

--------------------------------------------------------------------------------


 

percent thereof if such pertain only to the Subleased Premises), such
reimbursement to be made by Subtenant within twenty (20) days after demand
therefor.

 

(d)                                 If Subtenant requests Sublandlord to
institute legal, insurance premium contest (pursuant to the last sentence of
Section 11.1 of the Overlease) or audit proceedings against Overlandlord in the
name of Sublandlord to enforce Sublandlord’s rights as Tenant under the
Overlease, but Sublandlord shall elect not to do so (which election must be made
within five (5) Business Days after receipt by Sublandlord of Subtenant’s
request), Sublandlord shall promptly, at Sublandlord’s option, either (i) assign
to Subtenant its causes of action or rights against Overlandlord to the extent
applicable to Subtenant, the Subleased Premises or Subtenant’s rights hereunder
and shall permit Subtenant to institute such legal, insurance premium contest or
audit proceeding against Overlandlord in the name of Subtenant or, if necessary
in order to effectuate the benefit of such assignment, in the name of
Sublandlord, provided Subtenant shall use counsel reasonably approved by
Sublandlord if prosecuted in the name of Sublandlord (but Sublandlord hereby
approves Neuberger, Quinn, Gielen, Rubin & Gibber, P.A. or (ii) institute legal,
insurance premium contest or audit proceedings against Overlandlord at the
request  of Subtenant in the name of Sublandlord, provided in either of (i) or
(ii) that (A) Subtenant shall not then be in default under this Sublease, of
which default Subtenant shall have been given notice, (B) such proceeding shall
be prosecuted at the sole cost and expense of Subtenant and Subtenant shall
agree to indemnify and hold harmless Sublandlord from any claims, liabilities,
damages, costs and expenses, including any reasonable attorneys’ fees incurred
by Sublandlord as a result of Subtenant exercising its rights under this
subsection, (C) such proceeding is a bona fide attempt by Subtenant to enforce
Sublandlord’s rights under the Overlease applicable to Subtenant and the
Subleased Premises and is not primarily of nuisance value and (D) Subtenant
shall not settle such proceeding without the prior written consent of
Sublandlord, if such settlement would impose any liability on Sublandlord or
amend or modify the Overlease.

 

(e)                                  If as a result of the provisions of Section
10.2 or 12.4 of the Overlease, Overlandlord has abated any of the base rents and
tax and operating expense reimbursements or other additional rent payable by
Sublandlord as tenant of the Subleased Premises under the Overlease, with
respect to the Subleased Premises Sublandlord shall, without duplication of any
other provision of this Sublease,  correspondingly abate the Fixed Rent and/or
Escalation Rent or other additional rent payable under this Sublease as to all
or part of the Subleased Premises, as applicable under the Overlease as to which
rent is abated under the Overlease and for as long as such abatement shall
continue under the Overlease, provided, however, nothing herein shall be deemed
to detract from the provisions of Sections 2.5(c) and (d) hereof.

 

2.6                                 If in this Sublease, Subtenant is required
to obtain Sublandlord’s consent or approval, Subtenant understands that
Sublandlord may be required to first obtain the consent or approval of
Overlandlord pursuant to the Overlease which Sublandlord agrees to promptly seek
from Overlandlord prior to Sublandlord giving its consent or approval thereto if
Subtenant so requests together with its request given to Sublandlord therefor. 
Sublandlord will, in any event, cooperate with Subtenant in requesting any such
consent or approval.  Subtenant shall reimburse Sublandlord for any reasonable
costs or expenses payable under the Overlease or otherwise reasonably incurred
to third parties by Sublandlord in connection with requesting Overlandlord’s
consent or approval on behalf of Subtenant with respect to any matter as to
which Overlandlord’s

 

10

--------------------------------------------------------------------------------


 

consent or approval is required under the Overlease or hereunder.  If
Overlandlord should refuse such consent or approval, Sublandlord shall be
released of any obligation to grant its consent or approval with respect to such
matter whether or not Overlandlord’s refusal, in Subtenant’s opinion, is
arbitrary or unreasonable, provided, however, nothing herein shall be deemed to
detract from the provisions of Sections 2.5(c) and (d) hereof.  It is understood
and agreed that Subtenant shall not be required to obtain Sublandlord’s consent
pursuant to the provisions of Sections 7.5 and 9.3 of the Overlease as
incorporated herein.

 

2.7                                 [Intentionally Omitted]

 

2.8                                 Subtenant expressly agrees that if, for any
reason, the Overlease should be terminated prior to the expiration date therein
set forth or if Overlandlord shall succeed to Sublandlord’s estate in the
Subleased Premises, then (except as may be provided in any Recognition
Agreement) at Overlandlord’s election Subtenant shall attorn to and recognize
Overlandlord as Subtenant’s landlord under this Sublease, any provision of law
to the contrary notwithstanding.  Subtenant shall promptly execute and deliver
to Overlandlord any certificate or other instrument Over-landlord may request to
evidence such attornment.

 

2.9                                 Sublandlord agrees to promptly forward to
Subtenant, upon receipt thereof by Sublandlord, a copy of each notice of default
received by Sublandlord in its capacity as tenant under the Overlease and that
Sublandlord shall concurrently provide Subtenant with a copy of any notice of
default which it sends to Overlandlord during the Sublease Term.  Subtenant
agrees to promptly forward to Sublandlord, upon receipt thereof, copies of any
notices received by Subtenant with respect to the Subleased Premises from
Overlandlord or from any governmental authorities.

 

2.10                           Sublandlord represents that (i) it is the holder
of the interest of the tenant under the Overlease, (ii) the Overlease is in full
force and effect, and (iii) to the best of Sublandlord’s knowledge, neither
Sublandlord nor Overlandlord are currently in default thereunder.

 

2.11                           Subtenant agrees to indemnify Sublandlord and
hold Sublandlord harmless from all losses, damages, liabilities and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) that
Sublandlord may incur, or for which Sublandlord may be liable, to the
Overlandlord, arising from the acts or omissions of Subtenant, Subtenant’s
agents, contractors, employees, invitees, or licensees, that are the subject
matter of any indemnity or hold harmless of Sublandlord to Overlandlord under
the Overlease, and all amounts payable by Subtenant to Sublandlord on account of
such indemnity shall be deemed to be rent hereunder and shall be payable upon
demand or otherwise.

 

3.                                       “As Is”; Delivery of Subleased
Premises; Equipment and FF&E in Subleased Premises.

 

3.1                                 Subtenant has examined the Subleased
Premises, is aware of the physical condition thereof, and agrees to take the
same “as is,” with the understanding that there shall be no obligation on the
part of Sublandlord to incur any expense whatsoever in connection with the
preparation of the Subleased Premises for Subtenant’s occupancy thereof. 
Neither Sublandlord nor Sublandlord’s agents or other representatives have made,
nor has Subtenant relied upon, any representations, warranties, or promises,
express or implied, with respect to the Subleased

 

11

--------------------------------------------------------------------------------


 

Premises or the equipment and improvements therein situated or serving the same
or the physical condition thereof or Overlandlord’s or Sublandlord’s title
thereto, or compliance with laws with respect thereto or with respect to any
other matter or thing relating to the Subleased Premises.

 

3.2                                 Sublandlord shall not be subject to any
liability for failure to give possession of any Stage of the Subleased Premises
and the validity of this Sublease shall not be impaired under such
circumstances, nor shall the same be construed in any way to extend the term of
this Sublease, nor shall the rents payable hereunder be abated.

 

3.3                                 (a)                                  Prior
to the Final Delivery Date, Sublandlord will permit Tenant to connect to and/or 
utilize, as hereinafter provided, the uninterrupted power system (“UPS”),
back-up emergency generator and associated underground fuel storage tank
(“EPS”), the Leibert Supplemental HVAC (“Leibert”), the Key Card Access System
(including on-site system infrastructure, Badge Readers, video and recording
equipment, and cameras but not including the off-site server or recording
equipment infrastructure (“Key Card”), Cisco Switches and   Routers ( excluding
the two 6500 units) (“Cisco Equipment”), Paging System and infrastructure
(“Paging System”), and Light Interface Units in the data center closets
(“LIUs”). Subtenant as an occupant of the Building may receive the benefit of
the two 13.2 KvA feeders (transformer size 3 phase 100 KvA 120) with transfer
switches installed by the public utility servicing the Building (the “Electric
Switch”).  The UPS, EPS, Leibert, Key Card, Cisco Equipment, Paging System, 
LIUs and Electric Switch are collectively referred to as “Special Equipment”. 
Prior to the Final Delivery Date, Sublandlord shall have no obligation to repair
or, if necessary, replace the Special Equipment unless requested in writing to
do so by Subtenant as to any particular Special Equipment (provided that unless
Subtenant wishes Sublandlord to repair or replace the particular Special
Equipment which is in need of repair or replacement in order to be operable by
so advising Sublandlord in writing to so repair and/or replace, Sublandlord
shall have no further obligation to operate or maintain such particular Special
Equipment).  Subject to the foregoing, Subtenant may connect to and/or  utilize,
the Special Equipment, at the times and in the allocable shares thereof as
hereinafter set forth and until the Final Delivery Date: Subtenant’s
Proportionate Share from time to time of the KVA of EPS/UPS capacity from and
after the Sublease Commencement Date and until the Final Delivery Date;
Subtenant’s share, based on the portion of the Subleased Premises which
constitutes the data center as compared to the entire data center, of the
tonnage of the Leibert, from and after the time that any portion of the data
center becomes part of the Subleased Premises; Subtenant’s Proportionate Share
of the Key Card, from and after the Sublease Commencement Date; the Cisco
Equipment which is in the Subleased Premises as each portion of the Premises
becomes the Subleased Premises until the Final Delivery Date, 0% of the Paging
System until the Final Delivery Date; and Subtenant’s share, based on the
portion of the Subleased Premises which constitutes the data center as compared
to the entire data center, of the  LIUs from and after the time that any portion
of the data center becomes part of the Subleased Premises.  From and after
applicable date as set forth above on which Subtenant may connect to and/or
utilize the applicable Special Equipment until the Final Delivery Date,
Subtenant shall pay its applicable share from time to time of the Sublandlord’s
reasonable third party costs (exclusive of electric) to maintain in accordance
with Sublandlord’s normal standards and operate, and as to any Special Equipment
as to which Subtenant has so requested Sublandlord to repair, to repair and, if
necessary, replace if Subtenant has so requested Sublandlord to replace, each of
the particular Special Equipment as to which Subtenant has so requested
Sublandlord, but provided

 

12

--------------------------------------------------------------------------------


 

Subtenant has paid to Sublandlord the applicable costs thereof as provided in
this paragraph, and provided, further, however, Subtenant shall pay 100% of
Sublandlord’s reasonable third party costs to repair and, if necessary replace,
any Special Equipment to the extent damaged due to Subtenant’s acts. 
Sublandlord shall bill Subtenant from time to time and Subtenant shall pay
Sublandlord the Subtenant’s applicable share of costs as aforesaid within twenty
(20) days after being billed therefor as and to the extent set forth above in
this paragraph, provided that at Sublandlord’s election, Subtenant’s payment as
to any repair or replacement shall be made by Subtenant prior to Sublandlord
being obligated to make such repair or replacement.  Notwithstanding the
foregoing, from and after the Final Delivery Date, Subtenant may, from time to
time, at Subtenant’s option and at its sole cost and expense, operate and shall,
if it so operates, maintain, and shall, to the extent required by Subtenant’s
acts or (to the extent required by the Overlease as to such Special Equipment
which Subtenant is operating) omissions, repair and, if necessary, replace, some
or all of the Special Equipment, and Sublandlord shall have no responsibility
with respect thereto.

 

(b)                                 Until the Final Delivery Date, Sublandlord
may perform repair and periodic maintenance shutdowns of the Special Equipment. 
Sublandlord shall make commercially reasonable efforts to inform Tenant in
advance of scheduled system maintenance shutdowns and shall make commercially
reasonable efforts to reduce the extent of the interruptions in service.

 

(c)                                  Sublandlord shall not be liable or
responsible to Tenant in any way for any loss, damage or expense which Subtenant
may sustain or incur as a result of any failure or defect in any of the Special
Equipment furnished to Tenant pursuant to this Section.  In no event shall
Sublandlord be liable for special, consequential or punitive damages for any
breach or failure arising under this Section.

 

(d)                                 Sublandlord makes no representations or
warranties, express or implied, as to the Special Equipment, both as to their
condition and as to their fitness for Subtenant’s purposes, and Subtenant shall
accept the same “as is”.

 

(e)                                  If Subtenant is not in monetary default or
in nonmonetary default (beyond any applicable notice and/or cure period as to
such nonmonetary default) hereunder as of the last day of the Term, the
provisions of the Bill of Sale attached hereto as Exhibit D shall become
effective as of the last day of the Term as to all of the Special Equipment
which Subtenant has notified Sublandlord at least forty-five (45) days prior
thereto shall be included in the Bill of Sale.  In confirmation thereof
Sublandlord shall execute and deliver the Bill of Sale to Subtenant as to the
particular Special Equipment to be so included in the Bill of Sale.  If
Subtenant does not timely give such notice, none of the Special Equipment shall
be conveyed to Subtenant and included in the Bill of Sale.

 

3.4                                 Sublandlord shall provide Subtenant with the
use of modular workstations and additional furniture, fixtures and equipment in
the Premises as of the date hereof (the “FF&E”).  Subtenant shall have the right
to use the FF&E in the applicable Stage upon the Commencement Date of such Stage
(or in the case of the Second Stage, on the date when a block of space therein
is made available to Subtenant), without payment of an additional charge or
fee.  Such FF&E shall be used in their “as is” “where is” condition. 
Sublandlord makes no representations or

 

13

--------------------------------------------------------------------------------


 

warranties regarding the condition of such FF&E.  All FF&E provided by
Sublandlord as aforesaid shall be deemed Sublandlord’s property.  If Subtenant
is not in monetary default or material nonmonetary default (beyond any
applicable notice and opportunity to cure as to such nonmonetary default)
hereunder as of the last day of the Term, the provisions of the Bill of Sale
attached hereto as Exhibit D shall become effective as of the last day of the
Term as to all particular FF&E which Subtenant has notified Sublandlord at least
forty-five (45) days prior thereto shall be included in the Bill of Sale.  In
confirmation thereof Sublandlord shall execute and deliver the Bill of Sale to
Subtenant as to the particular FF&E to be so included in the Bill of Sale.  If
Subtenant does not timely give such notice, none of the FF&E shall be conveyed
to Subtenant and included in the Bill of Sale.

 

3.5                                 It is understood that notwithstanding the
provisions of Section 2.1 hereof incorporating provisions of Sections 7.4, 9.2
and 9.3 of the Overlease into this Sublease, to the extent such incorporated
provisions relate to the Special Equipment and FF&E, the provisions of this
Section 3 shall govern and control with respect to the Special Equipment and
FF&E in the event of any inconsistency with such incorporated provisions.

 

3.6                                 It is understood and agreed that Subtenant
shall have no obligation to maintain, repair, replace or remove any Special
Equipment or FF&E except as expressly provided in this Sublease.

 

4.                                       Additional Rent.

 

4.1                                 (a)                                  In the
event any additional rent or other amounts are payable with respect to any time
period falling within the term of this Sublease which are attributable to the
provisions of Sections 5.3 and 5.4, as amended, of the Overlease (such
additional rent payable by Sublandlord pursuant to Sections 5.3 and 5.4, as
amended, of the Overlease being hereinafter called “Escalation Rent”) then
Subtenant shall pay as additional rent pursuant to this Sublease an amount equal
to the applicable Subtenant’s Proportionate Share of Escalation Rent.  At any
time after receipt by Sublandlord of any statement for any Escalation Rent, or
if Sublandlord is at any time obligated to pay any Escalation Rent, Sublandlord
may deliver to Subtenant a statement with respect to the payment of Subtenant’s
Proportionate Share of the Escalation Rent (which may be Overlandlord’s
statement) and, within twenty (20) days after delivery of such statement,
Subtenant shall pay to Sublandlord additional rent determined as aforesaid in
this Section 4.1.

 

(b)                                 Sublandlord shall promptly deliver to
Subtenant a copy of any annual statement received from Overlandlord and such
additional back up documentation thereof as Subtenant may reasonably request
that Sublandlord has received or has a right to obtain from Overlandlord
pursuant to the Overlease.  If an annual statement is furnished by Overlandlord
to Sublandlord which shows that there has been an overpayment by Subtenant of
Escalation Rent or if Overlandlord shall notify Sublandlord that Sublandlord is
entitled to a credit against subsequent rent due to a refund of Taxes or
Operating Expense as to which Subtenant paid Escalation Rent, and if
Overlandlord shall actually give Sublandlord credit therefor under the
Overlease, Sublandlord shall permit Subtenant to credit the amount of such
overpayment or Subtenant’s portion of such tax refund credit against the next
subsequent rent payments under this Sublease.  After the termination of this
Sublease and the payment to Sublandlord of the balance, if any, of all rent due
hereunder, Sublandlord shall promptly pay to Subtenant the

 

14

--------------------------------------------------------------------------------


 

amount of any such credit not previously applied by Subtenant.  In the event
that any Escalation Rent is due under the Overlease with respect to any period
that includes any period that follows the Sublease Expiration Date, Subtenant’s
obligations hereunder on account of such Escalation Rent shall be appropriately
prorated.

 

(c)                                  Sublandlord shall be under no obligation to
audit, challenge, object to or contest any such statement, any allocations or
determinations made by Overlandlord pursuant to such Sections 5.3 and 5.4, or
any tax assessment of the Building, although Sublandlord may do so in its sole
discretion.  Notwithstanding the foregoing, if Subtenant shall within the time
period permitted by the Overlease request Sublandlord to do so, Sublandlord
shall diligently exercise such rights in its commercially reasonable judgment or
permit Subtenant to do so pursuant to the provisions of Section 2.5(d).  In the
event of an overpayment of Escalation Rent, Sublandlord shall promptly notify
Subtenant thereof, and if Overlandlord has actually credited Sublandlord
therefor under the Overlease, Sublandlord shall permit Subtenant to credit the
amount of such overpayment, but less the applicable Subtenant’s Proportionate
Share of all reasonable third party costs and expenses incurred by Sublandlord
in connection with such dispute (to the extent not reimbursed by Overlandlord to
Sublandlord) against the next subsequent rent payments under this Sublease. 
After the termination of this Sublease and the payment to Sublandlord of the
balance, if any, of all rent due hereunder, Sublandlord shall promptly pay to
Subtenant the amount of any credit not previously applied by Subtenant.

 

(d)                                 Sublandlord has furnished Subtenant with a
copy of Overlandlord’s current Escalation Rent bill for the period ending March
31, 2002.

 

(e)                                  Subtenant’s and Sublandlord’s liability for
such amounts shall survive the expiration of the Sublease Term.

 

5.                                       Broker.

 

5.1                                 Subtenant and Sublandlord each covenants,
represents and warrants that it has had no dealings or communications with any
broker or agent in connection with the consummation of this Sublease other than
TC Midlantic, Inc. and KLNB (which is representing Sublandlord), and Blue &
Obrecht (which is representing Subtenant), and Subtenant and Sublandlord each
covenants and agrees to pay, hold harmless and indemnify the other from and
against any and all cost, expense (including reasonable attorneys’ fees) or
liability for any compensation, commissions or charges claimed by any broker or
agent other than the brokers above mentioned with respect to this Sublease or
the negotiation thereof with which the party making such representation has
dealt.  Sublandlord shall pay commission to said named brokers pursuant to
separate agreements.

 

6.                                       Notices.

 

6.1                                 Any notice, demand or communication which,
under the terms of this Sublease or under any statute or municipal regulation
must or may be given or made by the parties hereto, shall be in writing and
given or made by mailing the same by registered or certified mail, return
receipt requested, addressed to the party for whom intended at its address as
aforesaid, except that, after the Sublease Commencement Date, Subtenant’s
address shall be deemed to be the

 

15

--------------------------------------------------------------------------------


 

Building unless Subtenant shall give notice to the contrary and that a copy of
all notices shall be sent to Richard Rubin, Esq., Neuberger, Quinn, Gielen,
Rubin & Gibber, 1 South Street, 27th Floor, Baltimore, Maryland 21202.  Either
party, however, may designate such new or other address to which such notices,
demands or communications thereafter shall be given, made or mailed by notice
given in the manner prescribed herein.  Any such notice, demand or communication
shall be deemed given or served, as the case may be, on the date of receipt or
if receipt is refused, on the date so refused.

 

7.                                       End of Sublease Term.

 

At the expiration or earlier termination of this Sublease for any reason,
Subtenant shall thereupon restore the Subleased Premises to the condition as
required by Section 9.3 of the Overlease as incorporated in this Sublease, and
shall surrender and deliver up the Subleased Premises, remove all personal
property and trade fixtures therefrom installed by Subtenant in the Subleased
Premises and the FF&E which is to be included in the Bill of Sale pursuant to
Section 3.4 hereof, as well as remove all of the Special Equipment which is to
be included in the Bill of Sale pursuant to Section 3.3(d) hereof and which FF&E
and/or Special Equipment Sublandlord shall be required to remove pursuant to the
Overlease upon the expiration or earlier termination of the term of the
Overlease, and leave the Subleased Premises “broom clean”, in good condition and
repair, reasonable wear and tear and damage by fire or other casualty and
condemnation excepted.

 

8.                                       Damage or Destruction.

 

8.1                                 If the Subleased Premises or the Building or
any portion thereof are damaged or destroyed by fire or other casualty covered
by Overlandlord’s fire and extended coverage insurance policy, Sublandlord shall
notify Subtenant of Sublandlord’s receipt of Overlandlord’s good faith
completion date to repair and restore such damage or destruction pursuant to
Section 10.10 of the Overlease .  In the event such date is more than 240 days
after the date of the damage, the Overlease provides that Subtenant shall have
ten (10) days from the date of such notice to notify Sublandlord in writing
whether it wishes to terminate this Sublease, whereupon this Sublease shall
terminate thirty (30) days following such election.  In the event (i)
Overlandlord’s good faith completion date is less than 240 days after the date
of the damage, or (ii) such good faith completion date is more than 240 days
after the date of the damage and neither Overlandlord nor Landlord elects to
terminate the Overlease within the notice period provided in Overlease, then (if
Subtenant has not terminated this Sublease), the Overlease provides that
Overlandlord shall commence repair or restoration as soon as practicable and
shall diligently pursue such repair and restoration to completion. 
Notwithstanding the foregoing, however, Overlandlord shall have no obligation to
repair any damage to, or restore, Sublandlord’s or Subtenant’s property located
on the Premises.  The Overlease provides that Overlandlord shall pay the cost of
repair of any damage or destruction of the Building or the Premises caused by
the negligence or willful misconduct of Overlandlord or its agents.  Subtenant
shall pay the reasonable cost of repair of any damage or destruction of the
Premises, except to the extent caused by defects in construction of the Building
or the negligence or willful misconduct of Overlandlord or its agents. 
Subtenant shall pay the reasonable cost of repair of any damage or destruction
of the Building caused by the negligence or willful misconduct of Subtenants or
its agents.  The Overlease provides that the costs of Overlandlord’s repair of
the

 

16

--------------------------------------------------------------------------------


 

Premises or the Building shall include a reasonable overhead and profit charge
by Overlandlord, if the damage is the result of Subtenant’s negligence or
willful act.  Subtenant’s obligation to pay the cost of repairs for damage or
destruction to the Premises or the Building shall be reduced by any insurance
proceeds payable to Overlandlord for such damage or destruction, but only to the
extent such insurance provides for a waiver of subrogation which permits such
reduction of Subtenant’s obligations.  Subtenant shall vacate such portion of
the Premises for such period of time as Overlandlord reasonably requires to
enable Overlandlord to repair the Premises or the Building.

 

8.2                                 Pursuant to the Overlease, Overlandlord
shall not have any obligation to repair, reconstruct, or restore the Premises
during the last twelve (12) months of the Term of the Overlease, as a result of
any damage to or destruction of the Premises if the cost of such repair,
reconstruction or restoration, as reasonably estimated by Overlandlord, exceeds
the portion of the Basic Annual Rental under the Overlease due for the remainder
of the Term of the Overlease.  If Overlandlord so elects not to repair the
Premises, Subtenant may elect to terminate this Sublease by written notice to
Sublandlord within twenty (20) days of receipt of Overlandlord’s notification of
such election.  If Subtenant elects to terminate this Sublease as provided
above, this Sublease shall terminate twenty (20) days following the election by
Subtenant to terminate this Sublease.  If Subtenant does not elect to terminate
this Sublease within such twenty (20) day period, the rent and other expenses
payable by Subtenant shall not abate, and pursuant to the Overlease,
Overlandlord may repair the Premises at Sublandlord’s cost and expense, which
cost and expense shall be paid by Subtenant as additional rent under this
Sublease, and Subtenant shall deposit with Sublandlord in advance an amount
estimated by Overlandlord as the cost of such repair.

 

9.                                       [Intentionally Omitted]

 

10.                                 Assignment and Sublet.

 

10.1                           Subtenant shall not, whether voluntarily,
involuntarily or by operation of law, in any manner or by reason of any act or
omission on the part of Subtenant or any party acting by or through Subtenant
(w) assign or otherwise transfer this Sublease or the term or estate hereby
granted, nor (x) sublet or underlet all or any part of the Subleased Premises,
nor (y) permit the Subleased Premises or any desk space therein to be occupied
by any person(s), nor (z) mortgage, pledge or encumber this Sublease or all or
part of the Subleased Premises without first obtaining:

 

(i)                                     Overlandlord’s consent and all other
required consents to such assignment or subletting as set forth in and pursuant
to the terms of the Overlease, after Subtenant shall have complied with the
provisions of the Overlease (provided, however, nothing herein shall be deemed
to detract from the provisions of Sections 2.5(c) and (d) hereof), and

 

(ii)                                  Sublandlord’s consent in accordance with
the terms of this Sublease.

 

If Subtenant is a corporation, partnership, or limited liability entity, then
the transfer in one or more transactions of 50% or more of the voting stock,
membership or equity interest of Subtenant, whether accomplished by merger,
operation of law or otherwise, shall constitute an

 

17

--------------------------------------------------------------------------------


 

assignment for purposes of this paragraph, requiring that Subtenant  obtain the
consent of the Sublandlord.

 

10.2                           Notwithstanding anything hereinbefore contained
in Section 10.1 hereof, in the event Subtenant desires Sublandlord’s consent to
an assignment of this Sublease or an underletting of all of the Subleased
Premises, Subtenant by notice in writing shall notify Sublandlord of the name of
the proposed assignee or undertenant, furnish such information as to the
proposed assignee’s or undertenant’s financial responsibility and standing as
Sublandlord may reasonably require, and furnish Sublandlord with a copy of the
proposed assignment or underlease.

 

10.3                           Sublandlord covenants not to unreasonably
withhold or delay its consent to such proposed assignment or underletting by
Subtenant of the Subleased Premises to the proposed assignee or undertenant on
said covenants, agreements, terms, provisions and conditions set forth in the
notice to Sublandlord referred to in Section 10.2 hereof; provided, however,
that Sublandlord shall not in any event be obligated to consent to any such
proposed assignment or underletting unless there shall be no default by
Subtenant (beyond any applicable notice and/or cure period) under any of the
terms, covenants and conditions of this Sublease at the time that Sublandlord’s
consent to any such assignment or underletting is requested and on the effective
date of the assignment or the proposed underlease.

 

10.4                           All reasonable third party costs and expenses of
Sublandlord incurred in connection with any actual or proposed assignment or
underletting, including, without limitation, reasonable attorneys fees and
disbursements, and any amounts payable under the Overlease as a result of such
actual or proposed assignment or underletting, shall be paid by Subtenant, as
additional rent hereunder, within twenty (20) days after demand.

 

10.5                           Subtenant and such assignee shall be jointly and
severally liable for all obligations to be performed thereafter under this
Sublease; and

 

10.6                           Any such sublessee of Subtenant shall have the
right to further sublet the Subleased Premises and/or to assign its sublease of
the Subleased Premises and any such assignee of Subtenant shall have the further
right to assign this Sublease, subject to the provisions of this Sublease as if
such subletting or assignment were made by Subtenant.

 

10.7                           Sublandlord shall be entitled to receive from
Subtenant (as and when received by Subtenant) as an item of additional rent one
hundred percent (100%) of all amounts received by Subtenant from any
sub-subtenant or assignee in excess of the amounts payable by Subtenant to
Sublandlord hereunder (hereinafter the “Transfer Premium”). The Transfer Premium
shall be reduced by the reasonable transaction costs actually paid by Subtenant
in order to assign this Sublease or to sub-sublet a portion of the Subleased
Premises, provided that Subtenant provides Sublandlord with a detailed breakdown
of all transaction costs associated with such assignment or subletting at the
time Subtenant obtains Sublandlord’s consent and Sublandlord consents to such
costs, which consent shall not be unreasonably withheld, conditioned or delayed
(Sublandlord acknowledges that the following may constitute transaction costs:
work allowances, alteration expenses and other expenses reasonably incurred by
Subtenant).  “Transfer Premium” shall mean all Fixed Rent, Escalation Rent or
other consideration of any type

 

18

--------------------------------------------------------------------------------


 

whatsoever payable by the assignee or sub-subtenant in excess of the Fixed Rent
and Escalation Rent payable by Subtenant under this Sublease. Transfer Premium
shall also include, but not be limited to, key money and bonus money paid by the
assignee or sub-subtenant to Subtenant in connection with such assignment or
sub-subletting, and any payment in excess of fair market value for services
rendered by Subtenant to the assignee or sub-subtenant or for physical assets,
fixtures, inventory, equipment, or furniture transferred by Subtenant to the
assignee or sub-subtenant in connection with therewith.  For purposes of
calculating the Transfer Premium, expenses will be deducted from any assignment
proceeds or the first to be paid sublet rents.

 

11.                                 [Intentionally Omitted]

 

12.                                 Quiet Enjoyment.

 

12.1                           So long as Subtenant pays all of the rent and
additional rent due under this Sublease and performs all of Subtenant’s other
obligations hereunder, Subtenant shall peacefully and quietly have, hold and
enjoy the Subleased Premises during the term of this Sublease, without hindrance
or molestation by Sub-landlord or by anyone claiming by or through Sublandlord,
subject, however, to the terms, provisions and obligations of this Sublease and
the Overlease.

 

13.                                 Indemnity and Insurance.

 

13.1                           Subtenant hereby indemnifies and agrees to hold
Sublandlord harmless from and against any and all claims (including, without
limitation, claims of Overlandlord against Sublandlord), losses or damages,
including, without limitation, attorneys’ fees and disbursements, resulting from
or arising out of (a) Subtenant’s failure to perform any of the terms,
covenants, conditions or agreements contained in or incorporated into this
Sublease (or any consents hereto) which, by the terms of this Sublease (or such
consents), Subtenant is obligated to perform, and (b) any other acts or
omissions of Subtenant or Subtenant’s employees, invitees, agents or other
representatives, and (c) any occurrence in or about the Premises; and all
amounts payable by Subtenant to Sublandlord on account of such indemnity shall
be deemed to be rent hereunder and shall be payable upon demand.

 

13.2                           Subtenant shall, at its sole cost and expense,
comply with all of the insurance provisions of the Overlease which are binding
on Sublandlord to the extent applicable to Subtenant and/or the Subleased
Premises, and Subtenant shall name Sublandlord as an additional insured as well
as each of those parties set forth in the Overlease as required to be named as
additional insureds.  Upon request, Subtenant shall furnish Sublandlord with all
certificates required to be delivered to Overlandlord pursuant to the Overlease.

 

13.3                           Sublandlord hereby indemnifies and agrees to hold
Subtenant harmless from and against any and all claims, losses or damages,
including, without limitation, reasonable attorneys’ fees and disbursements,
resulting from or arising out of (a) Sublandlord’s failure to perform any of the
terms, covenants, conditions or agreements contained in or incorporated into
this Sublease

 

which, by the terms of this Sublease, Sublandlord is obligated to perform,
except for defaults arising out of the acts or omissions of Subtenant, its
agents, contractors, employees, sublessees or licensees, and (b) any willful
misconduct or gross negligence of Sublandlord, its employees,

 

19

--------------------------------------------------------------------------------


 

agents, contractors or invitees, provided, however, Subtenant acknowledges and
agrees that Sublandlord shall in no event be liable for special, consequential,
indirect or punitive damages in connection with such indemnity.

 

14.                                 Miscellaneous.

 

14.1                           This Sublease may not be changed orally, but only
by an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

 

14.2                           This Sublease shall not be binding upon
Sublandlord unless and until it is signed by Sublandlord and delivered to
Subtenant.  This Section 14.2 shall not be deemed to modify the provisions of
Section 1.6 hereof.

 

14.3                           This Sublease constitutes the entire agreement
between the parties and all representations and understandings have been merged
herein, including, without limitation, the License Agreement. This Sublease
shall inure to the benefit of all of the parties hereto, their successors and
(subject to the provisions hereof) their assigns.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

20

--------------------------------------------------------------------------------


 

14.4                           Neither this Sublease nor a memorandum thereof
may be recorded by the Subtenant.

 

14.5                           If any litigation shall occur between the parties
as to this Sublease, the prevailing party shall, upon demand reimburse the other
party for such party’s reasonable, out-of-pocket attorneys’ fees and
disbursements and court costs.

 

14.6                           Any reference in this Sublease, whether expressly
or by incorporation, to attorneys’ fees of Sublandlord, shall be deemed to
include Subtenant’s in-house counsel whose fees shall be determined at market
rates.

 

14.7                           This Sublease may be executed in multiple
counterparts, all of which taken together shall constitute the same instrument.

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

ATTEST:

 

 

Sublandlord

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Title:

 

 

ATTEST:

 

 

Subtenant

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

By:

 

 

 

Title:

 

 

 

CONSENT OF OVERLANDLORD

 

ATRIUM BUILDING LLC, as Overlandlord under the Overlease, hereby executes this
Sublease for the purpose of consenting to the Sublease to Subtenant pursuant to
this Sublease, provided such consent shall not release Sublandlord from its
liability as Tenant under the Overlease nor waive the necessity for obtaining
the consent of Overlandlord to any further subletting or assignment of the
Overlease as and to the extent required by the Overlease.

 

 

ATRIUM BUILDING LLC

 

 

 

 

Date:

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

21

--------------------------------------------------------------------------------